Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Application No. 17/225505 filed on April 8, 2021. Claims 1-20 are presented for examination and are currently pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun (US 2017/0017408) in view of Hicken (US 2003/0212865).
Regarding claim 1, Byun teaches a storage device [memory system 110; FIG. 1 and ¶0036-44] comprising:
a memory device [memory device 150; FIG. 1 and ¶0045] including a plurality of memory blocks [blocks 210 to 240 of memory device 150; FIG. 2 and ¶0058];
a buffer memory device including a plurality of cache buffers temporarily storing data [the controller 130 allocates the segments 1202 of the buffer 1200 and the extra page buffers of the memory device 1310 as the sub-buffer, and stores the command data in the allocated sub-buffers; wherein the controller 130 may allocate a part of the segments 1202 of the buffer 1200 and/or a part of the extra page buffers of the memory device 1310 as the sub-buffer according to the size and type of the command data; wherein the command data may be temporarily stored in one of the first to thread sub-buffers; ¶0150-163] previously received from a host [host 102 on FIG. 1]; and
a memory controller [memory controller 130; FIG. 1 and ¶0042-47] configured to receive a write request and a write data from the host [the memory system 100 receives a command from the host … divides the buffer 1200 of the memory 144 into a plurality of segments 1202 … 100 allocates the plurality of segments 1202 of the buffer 1200 as the first to third sub-buffers for the command data … stores the command data in a corresponding sub-buffer of the first to third sub-buffers … the memory system 100 moves the command data stored in the buffer 1200 to the extra page buffers of the memory device 150; ¶0164-168].
Byun, however, does not explicitly teach configured to control the buffer memory device and the memory device to store a previously received data, stored in one of the plurality of cache buffers with a logical address that matches a logical address of the write data, in the memory device before the write request is processed.
Hicken, when addressing issues relating to caching (or buffering) data on memory systems, teach configured to control the buffer memory device and the memory device to store a previously received data [a hit has occurred between the write request and the write cache data; ¶0036], stored in one of the plurality of cache buffers with a logical address that matches a logical address of the write data [if two data blocks with an Logical Block Address (LBA) of two and four are stored in the write cache and represented in the sequential list in the cache, and if the last flushing technique stopped flushing after LBA two, a subsequent data block with an LBA of three, stored in the write cache memory and represented in the sequential list in the cache, would be flushed next in a subsequent flushing routine; ¶0034], in the memory device before the write request is processed [if the partial hit comprises dirty data … the data in the write cache comprising the partial hit is flushed to the designated storage disk, and the write request is written to the write cache and marked as dirty; ¶0042-43].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to manage the buffer memory of Byun as a cache memory as disclosed in Hicken. The combination would have be obvious because a person of ordinary skill in the art would want to minimize the risk of loss of dirty data, while maintaining a high level of data blocks in the write cache to maximize the "hit" ratio of a system [¶0022 on Hicken].
Regarding claim 11, Byun/Hicken teach the storage device of claim 1, wherein the memory controller controls the buffer memory device and the memory device to store data stored in different cache buffers from among the plurality of cache buffers in different memory blocks from among the plurality of memory blocks [FIG. 13 and ¶0145, on Byun, disclose the storage medium used to finally store the buffered data].
Regarding claim 12, Byun/Hicken teach the storage device of claim 1, wherein the memory controller controls the memory device to store data, which is stored in a first cache buffer from among the plurality of cache buffers, in a first memory block from among the plurality of memory blocks that utilizes a method of storing one bit for each memory cell, and to store data, which is stored in a second cache buffer from among the plurality of cache buffers, in a second memory block from among the plurality of memory blocks that utilizes a method of storing a plurality of bits for each memory cell [the memory block 152 of the memory device 150 may include a plurality of cell strings 340 which are electrically coupled to bit lines BL0 to BLm-1, respectively. The cell string 340 of each column may include at least one drain select transistor DST and at least one source select transistor SST. A plurality of memory cells or a plurality of memory cell transistors MC0 to MCn-1 may be electrically coupled in series between the select transistors DST and SST. The respective memory cells MC0 to MCn-1 may be configured by single level cells (SLC) each of which may store 1 bit of information, or by multi-level cells (MLC) each of which may store data information of a plurality of bits; ¶0062 and FIG. 3 on Byun].
Regarding claim 20, these claim(s) limitations are significantly similar to those of claim(s) 1; and, thus, are rejected on the same grounds.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun (US 2017/0017408) in view of Hicken (US 2003/0212865) and further in view of Yi (2019/0227746).
Regarding claim 2, Byun/Hicken teach the storage device of claim 1, wherein the memory controller comprises:
a plurality of command list storages respectively corresponding to the plurality of cache buffers [controller 130 allocates the segments 1202 of the buffer 1200 and the extra page buffers of the memory device 1310 as the sub-buffer, and stores the command data in the allocated sub-buffers; ¶0150 on Byun] and respectively storing commands corresponding to logical addresses of data stored in the plurality of cache buffers [that is, dirty data is stored in a sequential list in the write cache by logical block address (LBA); ¶0034 on Hicken]; and
a host controller configured to generate a command corresponding to the logical address of the write data [the command data may include read data corresponding to the read command, write data corresponding to the write command, or map data corresponding to the command operation; ¶0149 on Byun].
Byun/Hicken, however, does not explicitly teach a flush command instructing the storing of the previously received data stored in one of the plurality of cache buffer with a logical address that matches a logical address of the write data, in the memory device before the write request is processed; and an operation controller configured to control the memory device according to the flush command or the command corresponding to the logical address of the write data.
Yi, when addressing issues relating management of memory systems, teach a flush command instructing the storing of the previously received data stored in one of the plurality of cache buffer with a logical address that matches a logical address of the write data, in the memory device before the write request is processed [Each internal command may be configured in a format including a logical block address LAB, a data length Length, a bitmap index BM Index, a slot number Slot, and a flag Flag indicating whether the corresponding command from the host is a flush command; ¶0094]; and an operation controller configured to control the memory device according to the flush command or the command corresponding to the logical address of the write data [FIG. 8].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further support standard commands like a flush command from the host as disclosed in Yi. The combination would have be obvious because a person of ordinary skill in the art would understand to provide support for standard commands (i.e. flush command) from a host enables the system to better support all hosts.

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 13-19 are allowed over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	
/Ramon A. Mercado/Primary Examiner, Art Unit 2132